UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
            ________________

        Nos. 11-2767, 11-4032 & 13-1084
               ________________

        UNITED STATES OF AMERICA

                       v.

               RICHARD CORBIN
                 a/k/a ASHEED
                  a/k/a SHEED
      a/k/a RICHARD RASHEED CORBIN

                    Richard Corbin,
                          Appellant (Nos. 11-2767 & 13-1084)
               ________________

        UNITED STATES OF AMERICA

                       v.

              JOHNNIE CORLEY,
                    a/k/a
                  BLACK,
                    a/k/a
                     C,
                    a/k/a
                  CURLEY

                          Johnnie Corley,
                              Appellant (No. 11-4032)
               ________________

   Appeal from the United States District Court
      for the Eastern District of Pennsylvania
(D.C. Criminal Action Nos. 2-10-cr-00352-002/003)
  District Judge: Honorable Michael M. Baylson
                ________________
                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 18, 2014

                 Before: AMBRO, SCIRICA, and ROTH, Circuit Judges

                              (Opinion filed April 21, 2015)


                           ORDER AMENDING OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the Not Precedential Opinion in the above case filed
April 21, 2015, be amended as follows:

      On page 8, footnote 2, starting twelfth line down, each time the name “Corbin”
appears, replace it with “Corley” so that the text will read:

“. . . jeopardy; (9) Corley’s challenges to the grand jury proceedings; (10); Corley’s
argument that the trial proceedings caused a variance; (11) Corley’s claims relating to the
Government’s introduction of evidence regarding his cell phone usage at or near the time
of the robberies; and (12) Corley’s attack on the jury instructions.”

                                                 By the Court,


                                                 s/ Thomas L. Ambro, Circuit Judge
Dated:        February 4, 2016




                                             2